2iilfh ri klhi rxqvho qwhuqdo 5hyhqxh 6huylfh phprudqgxp number release date uil cc pa cbs br3 gl-128007-00 date memorandum for associate area_counsel sb_se buffalo from lawrence h schattner branch collection bankruptcy summons subject automatic collection statute extensions under sec_6503 this chief_counsel_advice is in response to your request of date that we pre-review your memorandum to the new york territory manager concerning the above-referenced subject this document is not to be relied upon or otherwise cited as precedent issue whether sec_6503 permanently extends the collection_period of native americans who live in canada but work in the united_states facts the following facts were gleaned from e-mail correspondence sent between counsel and a member of a team that has been working a native american problem solving initiative for the past years the problem solving team has been dealing with a tribe whose reservation extends from the united_states into canada the native americans on the reservation move freely between the two countries apparently it has been argued that the collection statute never expires in cases involving native americans who live on the reservation in canada work in the united_states have a valid social_security_number and file a form_1040 for the most part these native americans work five days in the united_states and return to their homes on the reservation on the canadian side of the border on weekends this argument is based on the belief that the collection statute is permanently extended by sec_6503 discussion sec_6503 provides that the collection statute shall be suspended for the period of time during which the taxpayer is outside the united_states if such period of absence is for a continuous period of at least months sec_301_6503_c_-1 provides that a taxpayer shall be deemed absent from the united_states if he is generally and substantially absent from the united_states even though he makes casual temporary visits during the period gl-128007-00 in the united_states district_court for the district of maryland determined that the regulation under sec_301_6503_c_-1 was invalid because it was contrary to the plain language of the underlying statute as well as the statute’s legislative_history 590_fsupp_884 d md the court determined that the deemed absent language contradicted the statutory provision that the absence must be continuous the court also determined that the deemed absent language contradicted the legislature’s intent as expressed in the senate and house reports accompanying the bill prior to the suspension of the collection_period depended upon the absence of the taxpayer’s property from the country congress amended the statute to its present form in part because it is difficult to know when property is out of the country congress felt that suspension of the statute should depend upon the taxpayer’s absence from the united_states congress explained its intention stating it is believed that the collection of the tax is most likely to be hindered during the period of a taxpayer’s absence however there are administrative problems in keeping track of short periods of time the taxpayer may be out of the country the bill meets this problem by not suspending the running of the period of limitations except when the taxpayer is continuously out of the country for months or more s rep no 89th cong 2d sess h_r rep no 89th cong 2d sess following the court’s decision chief_counsel recommended appeal the solicitor general decided not to appeal because of deficiencies in the record chief_counsel issued an aod stating that though the solicitor general declined to appeal nesline the solicitor general believed that sec_301_6503_c_-1 was valid and should be defended in future cases legal application the aod is still the position of the office_of_chief_counsel and we still believe that sec_301_6503_c_-1 is valid that said we believe that as a general proposition sec_6503 and the regulations thereunder do not permanently suspend the collection_period for any native american living in canada but working in the united_states one who works in a place generally does more than make casual temporary visits to the place the fact that the taxpayers’ presence in the united_states is for work business would seem to make even relatively short visits more than casual certainly people who work all week in the united_states and return home to canada on the weekend make more than causal temporary visits to the united_states in any event these cases should be determined on a case by case basis depending on the facts of each case if a taxpayer’s presence is truly casual sec_301_6503_c_-1 would gl-128007-00 apply if a taxpayer’s presence is more than casual temporary sec_6503 does not apply
